                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:16-CR-96-D


UNITED STATES OF AMERICA                     )
                                             )
                                             )
                   v.                        )               ORDER
                                             )
JEREMY DONTIEZ MELVIN,                       )
                                             )
                           Defendant.        )


       On April 9, 2020, Jeremy Dontiez Melvin C'Melvin" or "defendant'') moved pro se for

compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5238-41 (2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 49]. On December

23, 2020, Melvin again moved for compassionate release [D.E. 50]. As explained below, the court

denies Melvin's motions.

                                                 I.

       On June 13, 2016, with a written plea agreement, Melvin pleaded guilty to possession with

intent to distribute a quantity of cocaine (count one) and possession of a firearm in furtherance of

a drug trafficking crime (count two). See [D.E. 19, 21]. On December 6, 2016, the court held

Melvin's sentencing hearing and adopted the facts as set forth in the Presentence Investigation

Report ("PSR"). See [D.E. 36, 38]. The court determined Melvin's total offense level to be 10, his

criminal history category to be VI, and his advisory guideline range to be 24 to 30 months'

imprisonment on count one and 60 months' consecutive imprisonment on count two. See [D.E. 38].

After thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court sentenced

Melvin to 24 months' imprisonment on count one and 60 months' imprisonment on count two to be



            Case 5:16-cr-00096-D Document 56 Filed 06/15/21 Page 1 of 7
served consecutively for a total sentence of84 months' imprisonment. See [D.E. 38, 39]. Melvin

did not appeal.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted a1I administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

a request by the warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1 )(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3582(c)(l)(A), a court must consult the sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

                                                  2

             Case 5:16-cr-00096-D Document 56 Filed 06/15/21 Page 2 of 7
extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full: ·

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (Ill) experiencing deteriorating physical or mental health because
                                  of the aging process,

                             that substantially diminishes the ability of the defendant to
                             provide self-care within the environment ofa correctional facility
                             and from which he or she is not expected to recover.

                 (B) Age of the Defendant.-The defendant (i) is at least 65 years old; (ii)
                       is experiencing a serious deterioration in physical or mental health
                       because ofthe aging process; and (iii) has served at least 10 years or 75
                       percent of his or her term of imprisonment, whichever is less.

                 (C) · Family Circumstances.-

                      (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                          child or minor children.

                      (ii) The incapacitation of the defendant's spouse or registered partner
                          when the defendant would be the only available caregiver for the
                          spouse or registered partner.

                                                    3

               Case 5:16-cr-00096-D Document 56 Filed 06/15/21 Page 3 of 7
     that "an extraordinary and compelling reason need not have been unforeseen at the time of

     sentencing to warrant a reduction in the term of imprisonment." U.S.S.G. § lB 1.13 cmt. n.2. Thus,

     the fact ''that an extraordinary and compelling reason reasonably could have been known or

     anticipated by the sentencing court does not preclude consideration for a reduction under this policy

     statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

     defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy
('

     statement." U.S.S.G. § lBl.13 cmt. n.3.

             The Commission has lacked a quorum since Congress enacted the First Step Act and has not

     updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

     provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

     3582(c)(l)(A). See,~ United States v. High, 997 F.3d 181, 186 (4th Cir. 2021); United States

     v. Kibble, 992 F.3d 326, 330--31 (4th Cir. 2021); United States v. McCoy, 981 F.3d271, 280--84 (4th

     Cir. 2020). Rather, "[section] lB 1.13 only applies when a request for compassionate release is made

     upon motion of the Director of the [BOP]." Kibble, 992 F.3d at 330--31 .. Nevertheless, section

      lBl.13 provides informative policy when assessing an inmate's motion, but a court independently

     determines whether "extraordinary and compelling reasons" warrant a sentence reduction under 18

     U.S.C. § 3582(c)(l)(A)(i). See Him 997 F.3d at 186; McCoy, 981 F.3d at 284. In doing so, the

     court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the

     section 3553(a) factors. See,~ McCoy, 981 F.3d at 280--84; United States v. Jones, 980 F.3d


                    (D) Other Reasons.-As determined by the Director of the Bureau of
                         Prisons, there exists in the defendant's case an extraordinary and
                       · compelling reason other than, or in combination with, the reasons
                         described in subdivisions (A) through (C).

     U.S.S.G. § lBl.13 cmt. n.1.

                                                      4

                  Case 5:16-cr-00096-D Document 56 Filed 06/15/21 Page 4 of 7
1098, 1101--03 (6th Cir. 2020); United States v. Ounn 980 F.3d 1178, 1180-81 (7th Cir. 2020);

United States v. Ruffin, 978 F.3d 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d

228, 237-38 (2d Cir. 2020); United States v. Clark, No. l:09cr336-l, 2020 WL 1874140, at *2

(M.D.N.C. Apr. lS, 2020) (unpublished).

       Melvin does not contend that he has exhausted his administrative remedies. Cf. [D.E. 49,

SO]. The government, however, has not invoked section 3582's exhaustion requirement. See United

States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court addresses Melvin's

claim on the merits.

       Melvin seeks compassionate release pursuant to section 3S82(c)(l)(A). In support of his

request, Melvin cites the COVID-19 pandemic, his asthma, and that he has served over 60 percent

of his sentence. See [D.E. 49, SO].

       As for the medical condition ofthe defendant policy statement, the policy statement requires .

that the defendant is "suffering from a serious physical or medical condition ... from which he or

sheisnotexpectedtorecover." U.S.S.G. § lBl.13 cmt.n.l(A)(ii). AlthoughMelvinstatesthathe

has asthma, he has not demonstrated that he is not going to recover from.this condition or that it

cannot be treated while Melvin serves his sentence. Accordingly, reducing Melvin's sentence is not

consistent with application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Melvin's medical condition, and that he has served over 60 percent of his

sentence are extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States


       2
           The Fourth Circuit has not addressed whether section 3582' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this .court to enforce it. See AJam, 960 F.3d at 833-34. ·

                                                 s
             Case 5:16-cr-00096-D Document 56 Filed 06/15/21 Page 5 of 7
v. Raia, 9S4 F.3d S94, S97 (3d Cir. 2020) ("[T]he mere existence ofCOVID-19 in society and the

·possibility that it may spread to a particular prison alone cannot independentlyjustify compassionate

release, especially considering BOP's statutory role, and its extensive and professional efforts to

curtail the virus's spread."). Even so, the section 3S53(a) factors counsel against reducing Melvin's
                                            ,

sentence. See High. 997 F.3d at 187-91; Kibble, 992 F.3d at 331-32; United States v. Chambliss,

948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

        Melvin is 34 years old and engaged in serious criminal conduct in December 201S. See PSR

,r,f 6-7. On December 28, 201 S, Wilson County Sheriff's Office deputies responded to a report of

shots fired and stopped Melvin's car because it matched the description ~tnesses provided of the

suspect's car. See id. A search of Melvin and his car revealed narcotics and a firearm. See id.

Melvin was accountable for possessing 7 grams of marijuana, S.84 grams of cocaine, and a .38

caliber handgun. See id. Melvin is a recidivist's recidivist with convictions for possession of

cocaine (two counts), possession of marijuana (two counts), simple possession of a schedule VI

controlled substance, larceny (two counts), driving while license revoked (four counts), resisting a

public officer (two counts), sell cocaine, reckless driving-wanton disregard, possession of a firearm

by a felon, and possession of a weapon of mass destruction. See PSR ,r,f 12-28. Melvin also has

performed poorly on supervision. See PSR ,r,f 12-14, 16, 21.

        The court has considered Melvin's exposure to COVID-19, his medical condition, and that

he has served over 60 percent of his sentence. Cf. Pepper v. United States, S62 U.S. 476, 480-81

(2011); High. 997 F.3d at 187-91; United States v. McDonald, 986 F.3d 402, 412 (4th Cir. 2021);

UnitedStatesv. Martin, 916F.3d389, 398 (4th Cir. 2019). Having considered the entire record, the

steps that the BOP has taken to address COVID-19, the section 35S3(a) factors, Melvin's arguments,

and the need to punish Melvin for his serious criminal behavior, to incapacitate Melvin, to promote

                                                  6

            Case 5:16-cr-00096-D Document 56 Filed 06/15/21 Page 6 of 7
respect for the law, to deter others, and to protect society, the court declines to grant Melvin's

motions for compassionate release. See,~ Chavez-Meza v. United States, 138 S. Ct. 1959,

1966--68 (2018); High, 997 F.3d at 187-91; Ryffm, 978 F.3d at 1008-09; Chambliss, 948 F.3d at

693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13,

2020) (unpublished), aff'd, 809 F. App'x 161 (4th Cir. 2020) (per curiam) (unpublished).

                                               II.

       In sum, the court DENIES Melvin's motions for compassionate release [D.E. 49, 50].

       SO ORDERED. This_!.½: day of June 2021.



                                                     1     sc.DEVERm
                                                     United States District Judge




                                                7

            Case 5:16-cr-00096-D Document 56 Filed 06/15/21 Page 7 of 7
